Title: To Thomas Jefferson from Roger Chew Weightman, 14 June 1826
From: Weightman, Roger Chew
To: Jefferson, Thomas


Sir,
Washington,
June 14. 1826.
As chairman of a committee appointed by the citizens of Washington to make arrangements for celebrating the fiftieth anniversary of American Independence in a manner worthy of the Metropolis of the nation, I am directed to invite you, as one of the signers of the ever-memorable Declaration of the 4th of July 1776, to honor the City with your presence on the occasion.I am further instructed to inform you, that, on receiving your acceptance of this invitation, a special deputation will be sent to accompany you from your residence to this city and back again to your home.With sentiments of the highest respect and veneration, I have the honor to be, your most obedient servant,R. C. Weightmen, Mayorof Washington, & chairman of the committee of Arrangements.